DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-4, 9 and 13-17 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-4, 9 and 13-17 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) wherein the identifying unit identifies the function in accordance with a first name as a name of the function in the first application, and wherein the acquiring unit identifies a second name by disintegrating the first name corresponding to the first name from names of functions in the second application and acquires the setting information for the function indicated by the second name. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Identification of Closest Prior Art
The closest prior art is US Publication No. 2018/0101668 to Satoh which teaches an information processing apparatus includes an authenticating unit, an acquiring unit, a first specifying unit, and a first display unit. The authenticating unit, when accepting first user information used for authentication of 
 

The other art is US Publication No. 2010/0067035 to Kawakubo et al. which teaches an image forming apparatus including a unit that receives application information having function identification information and user identification information from an information processing apparatus and records the received application information in an application information management unit; a unit that acquires from the application information management unit a list of the application information related to the user identification information of an operator of the image forming apparatus and causes the acquired list of the application information to be displayed on a display unit; a unit that receives from the information processing apparatus setting information for the function related to the function identification information included in at least the one application information selected from the list; and a unit that executes the function related to the function identification information based on the setting information. However, Kawakubo et al. fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.          




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675